IN THE
                          TENTH COURT OF APPEALS



                                No. 10-15-00169-CV

           IN RE NATIONAL UNITY INSURANCE COMPANY
                      AND DAVID HADLEY


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray dissenting with a note)*
Petition denied
Opinion delivered and filed July 2, 2015
[OT06]
*(Chief Justice Gray dissents. A separate opinion will not issue. He notes that the
purpose for the statutory notice period cannot be fulfilled if its required time period
before filing suit is simply ignored and other meters and clocks run unabated. As for the
EUO, what’s the point of a contractual right if it can be completely negated by
prematurely filing suit.)




In re National Unity Insurance Company                                             Page 2